DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6/23/2020.
Claims 1-22 are currently pending and have been examined. 
This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/20/2020; 12/28/2020; 2/1/2021; 3/9/2021; 5/4/2021; 6/9/2021; 6/29/2021; 8/5/2021; 9/7/2021; 10/22/2021; 4/6/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the system bus 226 as described in the specification (at least on page 23, line 9 and page 24, line 5 and 19).  Fig. 2 uses the reference number 226 to label the ROM but does not illustrate the system bus 226. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “226” has been used to designate both the system bus (in the specification but missing from drawings) and ROM (fig. 2). The same reference character should not be used to label different parts.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Processor(s) 222a (at least on page 23, line 8 and page 30, line 20).  Fig. 2 shows processor(s) 222, but not processor(s) 222a.
Robot 202b (at least on page 26, line 27). Fig. 2 shows robot 202, but not robot 202a.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-4, 8-15, 18-19, and 21-22 are objected to because of the following informalities: 
Claims 1, 3-4, 8-15, 18-19, and 21-22 recite “the robot” despite referring to a plurality of robots (i.e. “one of the robot,” “two or more of the robot,” “each of the robot”). The examiner suggests amending to recite the plurality of robots (i.e. “one of the robots R.sub.1 through .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a robot R sub 1 of the plurality of robots”. Claim 1 already has “a Robot sub 1 of the plurality of robots”. It is unclear if this is the same R sub 1 robot or if there are multiple R sub 1 robots.  It is also unclear if this is a typo of R sub i. Applicant is required to review all the claims to make sure that reference to the intended same robot is consistent.  For example, Claim 9, 22 also has the same issue. 
Claim 13 recites “wherein representing a number of motions of at least the robot R.sub.1 as at least one obstacle includes, for at least one robot representing the motion of two or more of the robot R.sub.1 through the robot R.sub.i as obstacles …”. The language is confusing and seemingly contradicts itself rendering the claim unclear. At least one robot representing the motion of two or more robots as obstacles does not make sense. Also, representing at least one obstacle includes representing multiple obstacles does not make sense and is seemingly contradictory. For examination purposes, its interpreted that claim 13 limits the obstacle representation in claim 1 to instead represent motion of two or more robots as obstacles. Dependent claims 14-16 are also rejected because they do not resolve the deficiencies of claim 13.
Claim 17 recites “wherein representing each of the motions of at least the robot R.sub.1 as at least one obstacle includes using a respective swept volume to represent the respective motion, the swept volume corresponding to a volume swept by at least a portion of at least the robot R.sub.1 during the respective motion  and wherein performing collision detection for at least one motion of at least a portion of the robot R.sub.i with respect to the representation of the at least one obstacle includes performing collision detection using a representation of a swept volume previously computed at a pre-runtime, the swept volume which represents a respective volume swept by at least a portion of the robot R.sub.i as the portion of the robot R.sub.i moves along a trajectory represented by the respective motion.” Claim 17 appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. The language is confusing and has a potential antecedent basis issue rendering the claim unclear. It’s understood how the swept volume of robot R.sub.1 is created and how it’s used (for collision avoidance when robot R.sub.i trajectory is generated), however its unclear when the swept volume representing robot R.sub.i is generated and its purpose. The swept volume for robot R.sub.i potentially lacks antecedent basis since it’s referred to without previous mention. For examination purposes, its interpreted that the swept volume of robot R.sub.i is generated when the R.sub.i trajectory is generated, and its purpose is to appear as an obstacle for a subsequent trajectory generation of another robot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 13-15, 17, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maeda (US 20170210008 A1).

Regarding Claim 1,
Maeda teaches
A method of controlling a plurality of robots to operate in a common workspace in which a range of motion of the robots overlap, the method comprising (“According to an embodiment of the present invention, a robot control method arranged to generate trajectories for operating a plurality of robot arms, which are installed in the same working area” [0015]; See at least Fig. 8D for the overlapping range of motion.): 
generating a first motion plan for a robot R.sub.1 of the plurality of robots (“In step S230, trajectory generation for one operation of a robot is performed. The process of step S230 may be executed by three processes, that is, a path planning process, a path shortening process, and a trajectory calculation process, for example.” [0096]; “In the example of FIG. 6B, in a case where the trajectory Tra of the robot arm 5 is generated, when a structure moves from the starting point Sa to the ending point Ga in accordance with the calculation of the passing (sweeping) region performed by the CPU 20 described above, the passing (sweeping) region (SVa) in FIG. 6B is generated.” [0104]); 
for each of at least one robot R.sub.i, from i equals 2 to i equals n where n is a total number of the robots in the plurality of robots and n is an integer that is equal to or greater than 2, representing a number of motions of at least the robot R.sub.1 as at least one obstacle (“In step S250, the passing (sweeping) region (SV) generated based on the trajectory generation in step S230 is registered in the obstacle memory 2201. The region, that is, the obstacle, registered in the obstacle memory 2201 is added as a new obstacle in the virtual space and in the trajectory generation for the robot arm (6)” [0105]); 
performing collision detection for at least one motion of at least a portion of the robot R.sub.i with respect to the representation of the at least one obstacle (“a trajectory calculation is performed such that all obstacle data in the obstacle memory 2201 is avoided.” [0105]); 
and generating a first motion plan for the robot R.sub.i based at least in part on the collision detection for the at least one motion of at least the portion of the robot R.sub.i (“In the example of FIGS. 6A to 6C, after the trajectory generation corresponding to the operation instruction Ma1 for the robot arm 5 and the addition of the obstacle of the passing region are terminated, the trajectory generation corresponding to the operation instruction Mb1 for the robot arm 6 (and addition of an obstacle of a passing region) is performed. Although a processing flow is the same as that described above, the passing region SVa is newly added as a new obstacle before the trajectory generation corresponding to the operation instruction Mb1 for the robot arm 6 is performed (FIG. 15B). Therefore, when the trajectory generation corresponding to the operation instruction Mb1 is performed, not only the obstacle 7 disposed in advance but also the passing region SVa of the trajectory Tra corresponding to the operation instruction Ma1 is avoided as illustrated in FIG. 6C.” [0106]); 
and the method further comprising: providing signals to control operation of at least one of the robot R.sub.1 through the robot R.sub.n based at least in part on the respective first motion plan for the corresponding one of the plurality of robots (“Then the robot control data is transmitted to the robot arms 5 and 6 so that the robot arms 5 and 6 are driven along the generated trajectories.” [0053]).

Regarding Claim 4,
Maeda teaches
The method of claim 1, further comprising: 
Maeda further teaches
generating a second motion plan for a robot R.sub.1 of the plurality of robots (“According to the control of the processing order of the trajectory generation (and the obstacle registration) of this embodiment described above, the trajectory generation is performed on the operation instructions in the following order: Ma1, Mb1, Ma2, Mb2, and Ma3.” [0136]; Examiner Interpretation: Ma1 is the first operation for the first robot and Ma2 is the second operation for the first robot. Mb1 and Mb2 are the first and second operations for the second robot respectively.; “the trajectory generation is performed in step S330 in the order determined in step S310. The trajectory generation in step S330 is the same as the process in step S230 of FIG. 5.” [0137]; “The process further proceeds, and the trajectory generation is attempted for the operation instruction Ma2 associated with the robot arm 5 in step S330.” [0142]; “The operation instruction Ma2 which is first issued corresponds to an operation moving from the starting point Sa2 to the ending point Ga2, and a trajectory Tra2 is generated such that the point Sb2 which is a current position of the robot arm 6 is avoided in the trajectory generation illustrated in FIG. 9B.” [0154]); 
for each of at least one robot R.sub.i, from i equals 2 to i equals n where n is a total number of the robots in the plurality of robots and n is an integer that is equal to or greater than 2, representing a number of motions of at least the robot R.sub.1 as at least one obstacle (“Furthermore, as illustrated in FIG. 16E, a passing (sweeping) region (SVa2) of the robot arm 6 moving along the trajectory Tra2 is added to the obstacle memory 2201 as an obstacle.” [0154]; SVa2 corresponds to robot arm 5 (the first robot) in at least fig. 9b); 
performing collision detection for at least one motion of at least a portion of the robot R.sub.i with respect to the representation of the at least one obstacle; and generating a second motion plan for the robot R.sub.i based at least in part on the collision detection for the at least one motion of at least the portion of the robot R.sub.i (“In step S330 to step S360 of FIG. 7, the subsequent operation instructions Mb2, Ma3, and so on are processed. A trajectory Trb2 is generated for the starting point Sb2 and the ending point Gb2 of the operation instruction Mb2 such that the trajectory Trb2 avoids the added obstacle SVa2 (FIG. 9C).” [0155]); 
and the method further comprising: providing signals to control operation of at least one of the robot R.sub.1 through the robot R.sub.n based at least in part on the respective second motion plan for the corresponding one of the plurality of robots (“Then the robot control data is transmitted to the robot arms 5 and 6 so that the robot arms 5 and 6 are driven along the generated trajectories.” [0053]).

Regarding Claim 5,
Maeda teaches
The method of claim 4
Maeda further teaches
wherein the generating a first motion plan for the robot R.sub.1 through the robot R.sub.n occurs in succession from i equals 1 to i equals n (“According to the control of the processing order of the trajectory generation (and the obstacle registration) of this embodiment described above, the trajectory generation is performed on the operation instructions in the following order: Ma1, Mb1, Ma2, Mb2, and Ma3.” [0136]; Examiner Interpretation: Ma1, Ma2, and Ma3 are the first, second, and third operations of robot arm 5 respectively. Mb1 and Mb2 are the first and second operations of robot arm 6 respectively (see at least fig. 12). Robot arm 5 is interpreted to be R.sub.1 and robot arm 6 is interpreted to be R.sub.n wherein n equals 2. The generation of the first operations of the robots occur in succession from the first robot (i=1) to the second robot (i=2).).

Regarding Claim 6,
Maeda teaches
The method of claim 5
Maeda further teaches
wherein the generating a second motion plan for the robot R.sub.1 through the robot R.sub.n occurs in succession from i equals 1 to i equals n (“According to the control of the processing order of the trajectory generation (and the obstacle registration) of this embodiment described above, the trajectory generation is performed on the operation instructions in the following order: Ma1, Mb1, Ma2, Mb2, and Ma3.” [0136]; Examiner Interpretation: Ma1, Ma2, and Ma3 are the first, second, and third operations of robot arm 5 respectively. Mb1 and Mb2 are the first and second operations of robot arm 6 respectively (see at least fig. 12). Robot arm 5 is interpreted to be R.sub.1 and robot arm 6 is interpreted to be R.sub.n wherein n equals 2. The generation of the second operations of the robots occur in succession from the first robot (i=1) to the second robot (i=2).).

Regarding Claim 13,
Maeda teaches
The method of claim 1
Maeda further teaches
wherein representing a number of motions of at least the robot R.sub.1 as at least one obstacle includes, for at least one robot representing the motion of two or more of the robot R.sub.1 through the robot R.sub.i as obstacles before performing the collision detection for the at least one motion of the robot R.sub.i+1 (“In step S250, the passing (sweeping) region (SV) generated based on the trajectory generation in step S230 is registered in the obstacle memory 2201. The region, that is, the obstacle, registered in the obstacle memory 2201 is added as a new obstacle in the virtual space and in the trajectory generation for the robot arm (6), a trajectory calculation is performed such that all obstacle data in the obstacle memory 2201 is avoided.” [0105]; At least Figs. 8C and 15C show that two obstacles are registered corresponding to two different robot’s motions; “Although the case of the two robot arms is described as the simplest example in the foregoing description, the trajectory generation and the obstacle registration for three or more robot arms may be performed in the same procedure described above.” [0108]; Examiner Interpretation: Just how collision detection can be performed by the first or second robots, collision detection could be done the same way for an additional robot perceiving obstacles of two or more robots (according to [0108]).).

Regarding Claim 14,
Maeda teaches
The method of claim 13
Maeda further teaches 
wherein representing the motion of two or more of robot R.sub.1 through the robot R.sub.i as obstacles before performing the collision detection for the at least one motion of the robot R.sub.i+1 includes (“In step S250, the passing (sweeping) region (SV) generated based on the trajectory generation in step S230 is registered in the obstacle memory 2201. The region, that is, the obstacle, registered in the obstacle memory 2201 is added as a new obstacle in the virtual space and in the trajectory generation for the robot arm (6), a trajectory calculation is performed such that all obstacle data in the obstacle memory 2201 is avoided.” [0105]; At least Figs. 8C and 15C show that two obstacles are registered corresponding to two different robot’s motions; “Although the case of the two robot arms is described as the simplest example in the foregoing description, the trajectory generation and the obstacle registration for three or more robot arms may be performed in the same procedure described above.” [0108]; Examiner Interpretation: Just how collision detection can be performed by the first or second robots, collision detection could be done the same way for an additional robot perceiving obstacles of two or more robots (according to [0108]).): 
using a set of swept volumes previously computed at a pre-runtime, the swept volumes each of which represents a respective volume swept by at least a portion of the respective one of the robot R.sub.1 through the robot R.sub.i as the portion of the respective one of the robot R.sub.1 through the robot R.sub.i moves along a trajectory represented by the respective motion (“In the examples of FIGS. 4, 6A, 6B, and 6C, only operations of the robot arms 5 (A) and 6 (B) in planes of FIGS. 4, 6A, 6B, and 6C are illustrated. However, in a case where a robot arm is actually operated in a 3D working area, a space in which a structure of the robot arm sweeps and passes while changing its orientation has a specific shape and volume. Such a space in which a structure of a robot arm sweeps (passes) is referred to as “sweep (swept) volume” where appropriate. Therefore, in the examples of FIGS. 6A to 6C, a space in which a structure of a robot arm sweeps (passes) in a case where the robot arm is operated along a certain trajectory is denoted by a reference symbol such as “SVa”.” [0069]; “In step S240, a region (a space) in which the structure (the links and the joint shafts) of the robot arm passes (sweeps) when the robot arm is operated along the trajectory obtained in step S230 is calculated. Geometry data including shapes and sizes of the robot arms (5 and 6) is stored in advance in the HDD 23, the ROM 21, or the like so that the CPU 20 may calculate the passing (sweeping) region (space) described above based on the geometry. In an actual calculation, various general methods including a swept volume generation method for obtaining a region in which a moving object has passed or a method for approximating a passing region to a simple shape, such as a cube or a spherical body may be used.” [0103]).

Regarding Claim 15,
Maeda teaches
The method of claim 13, further comprising: 
Maeda further teaches
receiving a set of swept volumes previously computed at a pre-runtime, the swept volumes each of which represents a respective volume swept by at least a portion of the respective one of robot R.sub.1 through robot R.sub.i as the portion of the respective one of the robot R.sub.1 through the robot R.sub.i moves along a trajectory represented by the respective motion (“In the examples of FIGS. 4, 6A, 6B, and 6C, only operations of the robot arms 5 (A) and 6 (B) in planes of FIGS. 4, 6A, 6B, and 6C are illustrated. However, in a case where a robot arm is actually operated in a 3D working area, a space in which a structure of the robot arm sweeps and passes while changing its orientation has a specific shape and volume. Such a space in which a structure of a robot arm sweeps (passes) is referred to as “sweep (swept) volume” where appropriate. Therefore, in the examples of FIGS. 6A to 6C, a space in which a structure of a robot arm sweeps (passes) in a case where the robot arm is operated along a certain trajectory is denoted by a reference symbol such as “SVa”.” [0069]; Also see [0103] for swept volumes; At least Figs. 8C and 15C show a set of swept regions computed at a pre-runtime; “Although the case of the two robot arms is described as the simplest example in the foregoing description, the trajectory generation and the obstacle registration for three or more robot arms may be performed in the same procedure described above.” [0108]; Examiner Interpretation: Just how collision detection can be performed by the first or second robots, collision detection could be done the same way for an additional robot perceiving obstacles (set of swept volumes) of two or more robots (according to [0108]).).

Regarding Claim 17,
Maeda teaches
The method of claim 1 
Maeda further teaches
wherein representing each of the motions of at least the robot R.sub.1 as at least one obstacle includes using a respective swept volume to represent the respective motion, the swept volume corresponding to a volume swept by at least a portion of at least the robot R.sub.1 during the respective motion  (“In step S240, a region (a space) in which the structure (the links and the joint shafts) of the robot arm passes (sweeps) when the robot arm is operated along the trajectory obtained in step S230 is calculated. Geometry data including shapes and sizes of the robot arms (5 and 6) is stored in advance in the HDD 23, the ROM 21, or the like so that the CPU 20 may calculate the passing (sweeping) region (space) described above based on the geometry. In an actual calculation, various general methods including a swept volume generation method for obtaining a region in which a moving object has passed or a method for approximating a passing region to a simple shape, such as a cube or a spherical body may be used. Furthermore, the shape data may be represented as aggregate of polygons to be used in the interference checking process. Note that the geometry data including the shapes and the sizes of the robot arms (5 and 6) may be used to control virtual display on the display 13.” [0103]; Also see [0069] for 3D swept volumes.)
and wherein performing collision detection for at least one motion of at least a portion of the robot R.sub.i with respect to the representation of the at least one obstacle includes performing collision detection using a representation of a swept volume previously computed at a pre-runtime (“In the example of FIG. 6B, in a case where the trajectory Tra of the robot arm 5 is generated, when a structure moves from the starting point Sa to the ending point Ga in accordance with the calculation of the passing (sweeping) region performed by the CPU 20 described above, the passing (sweeping) region (SVa) in FIG. 6B is generated. In step S250, the passing (sweeping) region (SV) generated based on the trajectory generation in step S230 is registered in the obstacle memory 2201. The region, that is, the obstacle, registered in the obstacle memory 2201 is added as a new obstacle in the virtual space and in the trajectory generation for the robot arm (6), a trajectory calculation is performed such that all obstacle data in the obstacle memory 2201 is avoided.” [0104-0105]), 
the swept volume which represents a respective volume swept by at least a portion of the robot R.sub.i as the portion of the robot R.sub.i moves along a trajectory represented by the respective motion (“For example, FIG. 8C is a diagram illustrating a state in which a trajectory Trb1 (a starting point Sb1 to an ending point Gb1) of a robot arm 6 is generated and an obstacle corresponding to a sweeping (passing) region (SVb1) is registered in an obstacle memory 2201.” [0115]; Also see fig. 8C for a swept region of robot arm 6 (second robot arm).).
	
Regarding Claim 19,
Maeda teaches
A system to control a plurality of robots to operate in a common workspace in which a range of motion of the robots overlap, the system comprising (“According to an embodiment of the present invention, a robot control method arranged to generate trajectories for operating a plurality of robot arms, which are installed in the same working area” [0015]; See at least Fig. 8D for the overlapping range of motion; “FIGS. 1 and 2 are diagrams illustrating a configuration of a robot system including a robot trajectory generation system according to a first embodiment of the present invention.” [0038]): 
at least one processor; and at least one nontransitory storage medium communicatively coupled to the at least one processor and that stores processor-executable instructions which, when executed by the at least one processor, cause the at least one processor to (“The present invention may be realized by supplying a program which realizes at least one of the functions in the foregoing embodiments to a system or an apparatus through a network or a storage medium and reading and executing the program using at least one processor included in a computer of the system or the apparatus. Furthermore, the present invention may be realized by a circuit which realizes at least one function (an application specific integrated circuit (ASIC), for example).” [0189]): 
generate a first motion plan for a robot R.sub.1 of the plurality of robots (“In step S230, trajectory generation for one operation of a robot is performed. The process of step S230 may be executed by three processes, that is, a path planning process, a path shortening process, and a trajectory calculation process, for example.” [0096]; “In the example of FIG. 6B, in a case where the trajectory Tra of the robot arm 5 is generated, when a structure moves from the starting point Sa to the ending point Ga in accordance with the calculation of the passing (sweeping) region performed by the CPU 20 described above, the passing (sweeping) region (SVa) in FIG. 6B is generated.” [0104]); 
for each of at least one robot R.sub.i, from i equals 2 to i equals n where n is a total number of the robots in the plurality of robots and n is an integer that is equal to or greater than 2, represent a number of motions of at least the robot R.sub.1 as at least one obstacle (“In step S250, the passing (sweeping) region (SV) generated based on the trajectory generation in step S230 is registered in the obstacle memory 2201. The region, that is, the obstacle, registered in the obstacle memory 2201 is added as a new obstacle in the virtual space and in the trajectory generation for the robot arm (6)” [0105]); 
perform collision detection for at least one motion of at least a portion of the robot R.sub.i with respect to the representation of the at least one obstacle (“a trajectory calculation is performed such that all obstacle data in the obstacle memory 2201 is avoided.” [0105]); 
and generate a first motion plan for the robot R.sub.i based at least in part on the collision detection for the at least one motion of at least the portion of the robot R.sub.i (“In the example of FIGS. 6A to 6C, after the trajectory generation corresponding to the operation instruction Ma1 for the robot arm 5 and the addition of the obstacle of the passing region are terminated, the trajectory generation corresponding to the operation instruction Mb1 for the robot arm 6 (and addition of an obstacle of a passing region) is performed. Although a processing flow is the same as that described above, the passing region SVa is newly added as a new obstacle before the trajectory generation corresponding to the operation instruction Mb1 for the robot arm 6 is performed (FIG. 15B). Therefore, when the trajectory generation corresponding to the operation instruction Mb1 is performed, not only the obstacle 7 disposed in advance but also the passing region SVa of the trajectory Tra corresponding to the operation instruction Ma1 is avoided as illustrated in FIG. 6C.” [0106]); 
and further: provide signals to control operation of at least one of the robot R.sub.1 through the robot R.sub.n based at least in part on the respective first motion plan for the corresponding one of the plurality of robots (“Then the robot control data is transmitted to the robot arms 5 and 6 so that the robot arms 5 and 6 are driven along the generated trajectories.” [0053]).

Regarding Claim 22,
Maeda teaches
The system of claim 19 wherein, when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to:
Maeda further teaches
generate a second motion plan for a robot R.sub.1 of the plurality of robots (“According to the control of the processing order of the trajectory generation (and the obstacle registration) of this embodiment described above, the trajectory generation is performed on the operation instructions in the following order: Ma1, Mb1, Ma2, Mb2, and Ma3.” [0136]; Examiner Interpretation: Ma1 is the first operation for the first robot and Ma2 is the second operation for the first robot. Mb1 and Mb2 are the first and second operations for the second robot respectively.; “the trajectory generation is performed in step S330 in the order determined in step S310. The trajectory generation in step S330 is the same as the process in step S230 of FIG. 5.” [0137]; “The process further proceeds, and the trajectory generation is attempted for the operation instruction Ma2 associated with the robot arm 5 in step S330.” [0142]; “The operation instruction Ma2 which is first issued corresponds to an operation moving from the starting point Sa2 to the ending point Ga2, and a trajectory Tra2 is generated such that the point Sb2 which is a current position of the robot arm 6 is avoided in the trajectory generation illustrated in FIG. 9B.” [0154]); 
for each of at least one robot R.sub.i, from i equals 2 to i equals n where n is a total number of the robots in the plurality of robots and n is an integer that is equal to or greater than 2, represent a number of motions of at least the robot R.sub.1 as at least one obstacle (“Furthermore, as illustrated in FIG. 16E, a passing (sweeping) region (SVa2) of the robot arm 6 moving along the trajectory Tra2 is added to the obstacle memory 2201 as an obstacle.” [0154]; SVa2 corresponds to robot arm 5 (the first robot) in at least fig. 9b); 
perform collision detection for at least one motion of at least a portion of the robot R.sub.i with respect to the representation of the at least one obstacle; and generate a second motion plan for the robot R.sub.i based at least in part on the collision detection for the at least one motion of at least the portion of the robot R.sub.i (“In step S330 to step S360 of FIG. 7, the subsequent operation instructions Mb2, Ma3, and so on are processed. A trajectory Trb2 is generated for the starting point Sb2 and the ending point Gb2 of the operation instruction Mb2 such that the trajectory Trb2 avoids the added obstacle SVa2 (FIG. 9C).” [0155]); 
and further: provide signals to control operation of at least one of the robot R.sub.1 through the robot R.sub.n based at least in part on the respective second motion plan for the corresponding one of the plurality of robots (“Then the robot control data is transmitted to the robot arms 5 and 6 so that the robot arms 5 and 6 are driven along the generated trajectories.” [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Chang (IDS: US 20090326711 A1).

Regarding Claim 2,
Maeda teaches
The method of claim 1, further comprising:
Maeda further teaches
updating a representation of obstacles to eliminate portions corresponding to the (“Then the CPU 20 clears obstacle data corresponding to sweeping (passing) regions of the robot arms generated when the trajectory generation is performed from the obstacle memory 2201 as illustrated in FIG. 16D. In this case, the obstacles SVa1 and SVb1 which are added when the trajectories corresponding to the operation instructions Ma1 and Mb1 are generated, respectively. By this, trajectory generation for an operation of a next instruction becomes available. Thereafter, the process returns to step S300 and the process described above is repeatedly performed so that the trajectory generation (and the obstacle registration) for the second operation instructions corresponding to the unprocessed portion (the second half group) is executed. Note that, as measure for performing processing based on trajectory definitions corresponding to the second operation instructions (the second half: Op1-2), the CPU 20 may perform a process of deleting processed portions in the operation instruction list in step S380.” [0147-0148]; “generation of all the trajectories corresponding to all the operation instructions in the operation instruction list which is inputted first by the operator is completed. According to the trajectory generation method of this embodiment, in a case where the trajectory generation is not available due to an obstacle corresponding to a passing (sweeping) region of an arm, the operation instruction list is divided into a first operation instruction including processed operation instructions and a second operation instruction including unprocessed operation instructions. In this case, the remaining second operation instruction is processed after obstacle data in the obstacle memory is cleared, and therefore, the trajectory generation (and the obstacle registration) may be continuously performed.” [0156]).

Maeda does not explicitly teach
in response to completion of at least one motion by the robot R.sub.1, updating a representation of obstacles to eliminate portions corresponding to the completed at least one motion by the robot R.sub.1
However, Chang teaches
“a method of avoiding collisions in a workcell containing multiple robots comprises the steps of: providing at least one common space within the workcell that is selectively occupied by a first robot and a second robot; determining a first portion of the common space that is occupied during a movement of the first robot along a first programmed path; representing the first portion as a first voxel model on a controller; determining a second portion of the common space that is occupied during a movement of a second robot along a second programmed path; representing the second portion as a second voxel model on a controller; comparing the first voxel model and the second voxel model to determine if an overlap exists therebetween; one of: moving only one of the first robot along the first programmed path and the second robot along the second programmed path, if there is overlap between the first voxel model and the second voxel model of the common space; and moving the first robot along the first programmed path and moving the second robot along the second programmed path, if there is no overlap between the first voxel model and the second voxel model of the common space; determining an unoccupied portion of the common space after at least one of the first robot has moved along the first programmed path and the second robot has moved along the second programmed path; and releasing the unoccupied portion of the common space for a further programmed path.” See at least [0014]; Examiner Interpretation: The occupied space (representing obstacles) by respective robot motions are determined to be unoccupied after completion of the motion of either the first or second robots.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Chang as to reuse the space for further path programming to more efficiently use the common space (see at least [0014] and [0043]).

Regarding Claim 3,
Maeda teaches
The method of claim 1, further comprising: 
Maeda further teaches
updating a representation of obstacles to eliminate portions corresponding to the (“Then the CPU 20 clears obstacle data corresponding to sweeping (passing) regions of the robot arms generated when the trajectory generation is performed from the obstacle memory 2201 as illustrated in FIG. 16D. In this case, the obstacles SVa1 and SVb1 which are added when the trajectories corresponding to the operation instructions Ma1 and Mb1 are generated, respectively. By this, trajectory generation for an operation of a next instruction becomes available. Thereafter, the process returns to step S300 and the process described above is repeatedly performed so that the trajectory generation (and the obstacle registration) for the second operation instructions corresponding to the unprocessed portion (the second half group) is executed. Note that, as measure for performing processing based on trajectory definitions corresponding to the second operation instructions (the second half: Op1-2), the CPU 20 may perform a process of deleting processed portions in the operation instruction list in step S380.” [0147-0148]; “generation of all the trajectories corresponding to all the operation instructions in the operation instruction list which is inputted first by the operator is completed. According to the trajectory generation method of this embodiment, in a case where the trajectory generation is not available due to an obstacle corresponding to a passing (sweeping) region of an arm, the operation instruction list is divided into a first operation instruction including processed operation instructions and a second operation instruction including unprocessed operation instructions. In this case, the remaining second operation instruction is processed after obstacle data in the obstacle memory is cleared, and therefore, the trajectory generation (and the obstacle registration) may be continuously performed.” [0156]).

Maeda does not explicitly teach
in response to completion of at least one motion by any one or more of the robot R.sub.2 through the robot R.sub.n, updating a representation of obstacles to eliminate portions corresponding to the completed at least one motion by a respective one of the robot R.sub.2 through the robot R.sub.n.
However, Chang teaches
“a method of avoiding collisions in a workcell containing multiple robots comprises the steps of: providing at least one common space within the workcell that is selectively occupied by a first robot and a second robot; determining a first portion of the common space that is occupied during a movement of the first robot along a first programmed path; representing the first portion as a first voxel model on a controller; determining a second portion of the common space that is occupied during a movement of a second robot along a second programmed path; representing the second portion as a second voxel model on a controller; comparing the first voxel model and the second voxel model to determine if an overlap exists therebetween; one of: moving only one of the first robot along the first programmed path and the second robot along the second programmed path, if there is overlap between the first voxel model and the second voxel model of the common space; and moving the first robot along the first programmed path and moving the second robot along the second programmed path, if there is no overlap between the first voxel model and the second voxel model of the common space; determining an unoccupied portion of the common space after at least one of the first robot has moved along the first programmed path and the second robot has moved along the second programmed path; and releasing the unoccupied portion of the common space for a further programmed path.” See at least [0014]; Examiner Interpretation: The occupied space (representing obstacles) by respective robot motions are determined to be unoccupied after completion of the motion of either the first or second robots.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Chang as to reuse the space for further path programming to more efficiently use the common space (see at least [0014] and [0043]).

Regarding Claim 16,
Maeda teaches
The method of claim 13
Maeda further teaches
representing the motion of two or more of robot R.sub.1 through the robot R.sub.i as obstacles before performing the collision detection for the at least one motion of the robot R.sub.i+1 (“In step S250, the passing (sweeping) region (SV) generated based on the trajectory generation in step S230 is registered in the obstacle memory 2201. The region, that is, the obstacle, registered in the obstacle memory 2201 is added as a new obstacle in the virtual space and in the trajectory generation for the robot arm (6), a trajectory calculation is performed such that all obstacle data in the obstacle memory 2201 is avoided.” [0105]; At least Figs. 8C and 15C show that two obstacles are registered corresponding to two different robot’s motions; “Although the case of the two robot arms is described as the simplest example in the foregoing description, the trajectory generation and the obstacle registration for three or more robot arms may be performed in the same procedure described above.” [0108]; Examiner Interpretation: Just how collision detection can be performed by the first or second robots, collision detection could be done the same way for an additional robot perceiving obstacles of two or more robots (according to [0108]).)

Maeda does not explicitly teach
wherein representing the motion of two or more of robot R.sub.1 through the robot R.sub.i as obstacles before performing the collision detection for the at least one motion of the robot R.sub.i+1 includes: representing the motion of two or more of robot R.sub.1 through the robot R.sub.i as at least one of: an occupancy grid, a hierarchical tree or a Euclidean distance field.
However, Chang teaches
	"The voxels 302 are volume elements that represent value on a regular grid in a three dimensional space." [0031]; “With reference to FIGS. 3 and 4, an illustrative voxel model 300 may include a plurality of voxels disposed at coordinates along an X-axis, a Y-axis, and a Z-axis. The voxel model 300 is configured to depict a three dimensional volume of the common space 10 that is occupied by at least one of the first robot 6 and the second robot 8. The voxel model 300 may be in the form of a data file generated and saved to the controller 16, 18 or to another computer readable medium or memory, for example. In certain embodiments the voxel model 300 is dynamic and includes a plurality of voxel models 300 associated with a sequence of the robotic movements. The dynamic voxel model 300 may be employed to depict the three dimensional volume of the common space 10 that is occupied during the movements of at least one of the first robot 6 and the second robot 8. Each automatic zone may be derived from an accumulation and/or superimposition of multiple snapshots of the voxel models 300, each snapshot taken at one or more interpolation intervals, for example.” [0032]; Also see at least figs. 1 and 4
 
    PNG
    media_image1.png
    455
    565
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    791
    698
    media_image2.png
    Greyscale
; Examiner Interpretation: A voxelized grid space representing occupied space is equivalent to an occupancy grid.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Chang to more efficiently check for interference between moving robots (“Voxelization is a very efficient method of representing the common space 10 occupied by a robot motion segment, The voxelization process has some computational overhead to create the voxelized space, but the run-time component is very efficient. Once a space is voxelized, the maximum storage requirement of a voxelized space is fixed, no matter how complex or how much of the common space is occupied by the robot during the motion path, The run-time checking for interference between voxelized spaces is very efficient. Although the preferred embodiment provides for the interference check automatic zones 12, 14 to be represented by voxelized regions, any method of volumetric or surface representation of the space occupied by the robots 6, 8 during a motion path can be used.” [0040]).

Regarding Claim 20,
Maeda teaches
The system of claim 19 wherein, when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to: 
Maeda further teaches
update a representation of obstacles to eliminate portions corresponding to the completed at least one motion by the robot R.sub.1 (“Then the CPU 20 clears obstacle data corresponding to sweeping (passing) regions of the robot arms generated when the trajectory generation is performed from the obstacle memory 2201 as illustrated in FIG. 16D. In this case, the obstacles SVa1 and SVb1 which are added when the trajectories corresponding to the operation instructions Ma1 and Mb1 are generated, respectively. By this, trajectory generation for an operation of a next instruction becomes available. Thereafter, the process returns to step S300 and the process described above is repeatedly performed so that the trajectory generation (and the obstacle registration) for the second operation instructions corresponding to the unprocessed portion (the second half group) is executed. Note that, as measure for performing processing based on trajectory definitions corresponding to the second operation instructions (the second half: Op1-2), the CPU 20 may perform a process of deleting processed portions in the operation instruction list in step S380.” [0147-0148]; “generation of all the trajectories corresponding to all the operation instructions in the operation instruction list which is inputted first by the operator is completed. According to the trajectory generation method of this embodiment, in a case where the trajectory generation is not available due to an obstacle corresponding to a passing (sweeping) region of an arm, the operation instruction list is divided into a first operation instruction including processed operation instructions and a second operation instruction including unprocessed operation instructions. In this case, the remaining second operation instruction is processed after obstacle data in the obstacle memory is cleared, and therefore, the trajectory generation (and the obstacle registration) may be continuously performed.” [0156]).

Maeda does not explicitly teach
in response to completion of at least one motion by the robot R.sub.1, update a representation of obstacles to eliminate portions corresponding to the completed at least one motion by the robot R.sub.1.
However, Chang teaches
“a method of avoiding collisions in a workcell containing multiple robots comprises the steps of: providing at least one common space within the workcell that is selectively occupied by a first robot and a second robot; determining a first portion of the common space that is occupied during a movement of the first robot along a first programmed path; representing the first portion as a first voxel model on a controller; determining a second portion of the common space that is occupied during a movement of a second robot along a second programmed path; representing the second portion as a second voxel model on a controller; comparing the first voxel model and the second voxel model to determine if an overlap exists therebetween; one of: moving only one of the first robot along the first programmed path and the second robot along the second programmed path, if there is overlap between the first voxel model and the second voxel model of the common space; and moving the first robot along the first programmed path and moving the second robot along the second programmed path, if there is no overlap between the first voxel model and the second voxel model of the common space; determining an unoccupied portion of the common space after at least one of the first robot has moved along the first programmed path and the second robot has moved along the second programmed path; and releasing the unoccupied portion of the common space for a further programmed path.” See at least [0014]; Examiner Interpretation: The occupied space (representing obstacles) by respective robot motions are determined to be unoccupied after completion of the motion of either the first or second robots.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Chang as to reuse the space for further path programming to more efficiently use the common space (see at least [0014] and [0043]).

Regarding Claim 21,
Maeda teaches
The system of claim 19 wherein, when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to: 
Maeda further teaches
update a representation of obstacles to eliminate portions corresponding to the (“Then the CPU 20 clears obstacle data corresponding to sweeping (passing) regions of the robot arms generated when the trajectory generation is performed from the obstacle memory 2201 as illustrated in FIG. 16D. In this case, the obstacles SVa1 and SVb1 which are added when the trajectories corresponding to the operation instructions Ma1 and Mb1 are generated, respectively. By this, trajectory generation for an operation of a next instruction becomes available. Thereafter, the process returns to step S300 and the process described above is repeatedly performed so that the trajectory generation (and the obstacle registration) for the second operation instructions corresponding to the unprocessed portion (the second half group) is executed. Note that, as measure for performing processing based on trajectory definitions corresponding to the second operation instructions (the second half: Op1-2), the CPU 20 may perform a process of deleting processed portions in the operation instruction list in step S380.” [0147-0148]; “generation of all the trajectories corresponding to all the operation instructions in the operation instruction list which is inputted first by the operator is completed. According to the trajectory generation method of this embodiment, in a case where the trajectory generation is not available due to an obstacle corresponding to a passing (sweeping) region of an arm, the operation instruction list is divided into a first operation instruction including processed operation instructions and a second operation instruction including unprocessed operation instructions. In this case, the remaining second operation instruction is processed after obstacle data in the obstacle memory is cleared, and therefore, the trajectory generation (and the obstacle registration) may be continuously performed.” [0156]).

Maeda does not explicitly teach
in response to completion of at least one motion by any one or more of the robot R.sub.2 through the robot R.sub.n, update a representation of obstacles to eliminate portions corresponding to the completed at least one motion by a respective one of the robot R.sub.2 through the robot R.sub.n.
However, Chang teaches
“a method of avoiding collisions in a workcell containing multiple robots comprises the steps of: providing at least one common space within the workcell that is selectively occupied by a first robot and a second robot; determining a first portion of the common space that is occupied during a movement of the first robot along a first programmed path; representing the first portion as a first voxel model on a controller; determining a second portion of the common space that is occupied during a movement of a second robot along a second programmed path; representing the second portion as a second voxel model on a controller; comparing the first voxel model and the second voxel model to determine if an overlap exists therebetween; one of: moving only one of the first robot along the first programmed path and the second robot along the second programmed path, if there is overlap between the first voxel model and the second voxel model of the common space; and moving the first robot along the first programmed path and moving the second robot along the second programmed path, if there is no overlap between the first voxel model and the second voxel model of the common space; determining an unoccupied portion of the common space after at least one of the first robot has moved along the first programmed path and the second robot has moved along the second programmed path; and releasing the unoccupied portion of the common space for a further programmed path.” See at least [0014]; Examiner Interpretation: The occupied space (representing obstacles) by respective robot motions are determined to be unoccupied after completion of the motion of either the first or second robots.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Chang as to reuse the space for further path programming to more efficiently use the common space (see at least [0014] and [0043]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Ebrahimi Afrouzi (US 20200069134 A1).

Regarding Claim 7,
Maeda teaches
The method of claim 5 
Maeda further teaches
generating a second motion plan for one of the robot R.sub.1 through the robot R.sub.n (“In step S330 to step S360 of FIG. 7, the subsequent operation instructions Mb2, Ma3, and so on are processed. A trajectory Trb2 is generated for the starting point Sb2 and the ending point Gb2 of the operation instruction Mb2 such that the trajectory Trb2 avoids the added obstacle SVa2 (FIG. 9C).” [0155]; Also see [0108] for more than two robots.)

Maeda does not explicitly teach 
wherein the generating a 
However, Ebrahimi Afrouzi teaches
	“the processor simulates multiple robotic surface cleaning devices located in different possible locations within the environment.” [0130]; “the processor of the robotic surface cleaning device generates a movement path in real-time based on the observed environment. … the movement path chosen for each of the two or more robotic surface cleaning devices collectively maximizes the cumulative reward. Further, the states, actions, and outcomes experienced by one robotic surface cleaning device may be shared with other robotic surface cleaning devices operating within the same environment such that actions that resulted in poor outcome may be avoided. For example, if one robotic device finds that the action of transitioning to a particular state results in the robotic device becoming stuck, this information may be shared with other processors of other robotic devices such that they may avoid that particular action.” [0141]; “In one scenario, the robotic device in this example already determined the path and is in the middle of the cleaning process. The robotic device cleaned side 1416 but in returning along path 1417, a newly appeared (or detected) obstacle 1415 blocked its path. In one embodiment, a timer is activated after an obstacle is encountered, and the processor of the robotic device will only react after the timer reaches 0. If the obstacle no longer obstructs the path after the timer reaches 0, the robotic device will continue along its prior cleaning path 1417. If the object continues to obstruct the path after the timer reaches 0, the processor counts this as an interruption during the current mode and employs its method for adapting or responding to an error.” [0154]; Examiner Interpretation: In a scenario involving multiple robots operating simultaneously and motion planning is performed in real-time reacting to the environment, a generation of a motion plan is skipped for one robot out of a plurality of robots when it is blocked by an obstacle and waits for it to move and therefore the motion plan is not generated in succession.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of	Maeda to further include the teachings of Ebrahimi Afrouzi to prevent an undesired movement or a movement that could damage the robot.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Chang (IDS: US 20090326711 A1) and Tan (US 20180001476 A1).

Regarding Claim 8,
Maeda teaches
The method of claim 4
Maeda further teaches
updating a representation of obstacles to eliminate portions corresponding to the (“Then the CPU 20 clears obstacle data corresponding to sweeping (passing) regions of the robot arms generated when the trajectory generation is performed from the obstacle memory 2201 as illustrated in FIG. 16D. In this case, the obstacles SVa1 and SVb1 which are added when the trajectories corresponding to the operation instructions Ma1 and Mb1 are generated, respectively. By this, trajectory generation for an operation of a next instruction becomes available. Thereafter, the process returns to step S300 and the process described above is repeatedly performed so that the trajectory generation (and the obstacle registration) for the second operation instructions corresponding to the unprocessed portion (the second half group) is executed. Note that, as measure for performing processing based on trajectory definitions corresponding to the second operation instructions (the second half: Op1-2), the CPU 20 may perform a process of deleting processed portions in the operation instruction list in step S380.” [0147-0148]; “generation of all the trajectories corresponding to all the operation instructions in the operation instruction list which is inputted first by the operator is completed. According to the trajectory generation method of this embodiment, in a case where the trajectory generation is not available due to an obstacle corresponding to a passing (sweeping) region of an arm, the operation instruction list is divided into a first operation instruction including processed operation instructions and a second operation instruction including unprocessed operation instructions. In this case, the remaining second operation instruction is processed after obstacle data in the obstacle memory is cleared, and therefore, the trajectory generation (and the obstacle registration) may be continuously performed.” [0156])

Maeda does not explicitly teach
wherein providing signals to control operation of at least one of the robot R.sub.1 through the robot R.sub.n based at least in part on the respective first motion plan for the corresponding one of the plurality of robots includes providing signals that cause one robot R.sub.i to move before the robot R.sub.1, 
and further comprising: in response to completion of at least one motion by the robot R.sub.i, updating a representation of obstacles to eliminate portions corresponding to the completed at least one motion by the robot R.sub.i before performing the generating a second motion plan for a robot R.sub.1 of the plurality of robots.
However, Chang teaches
In response to completion of at least one motion by the robot R.sub.i, updating a representation of obstacles to eliminate portions corresponding to the completed at least one motion by the robot R.sub.i before performing the generating a second motion plan for a robot R.sub.1 of the plurality of robots (“a method of avoiding collisions in a workcell containing multiple robots comprises the steps of: providing at least one common space within the workcell that is selectively occupied by a first robot and a second robot; determining a first portion of the common space that is occupied during a movement of the first robot along a first programmed path; representing the first portion as a first voxel model on a controller; determining a second portion of the common space that is occupied during a movement of a second robot along a second programmed path; representing the second portion as a second voxel model on a controller; comparing the first voxel model and the second voxel model to determine if an overlap exists therebetween; one of: moving only one of the first robot along the first programmed path and the second robot along the second programmed path, if there is overlap between the first voxel model and the second voxel model of the common space; and moving the first robot along the first programmed path and moving the second robot along the second programmed path, if there is no overlap between the first voxel model and the second voxel model of the common space; determining an unoccupied portion of the common space after at least one of the first robot has moved along the first programmed path and the second robot has moved along the second programmed path; and releasing the unoccupied portion of the common space for a further programmed path.” See at least [0014]; Examiner Interpretation: The occupied space (representing obstacles) by respective robot motions are determined to be unoccupied after completion of the motion of either the first or second robots.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Chang as to reuse the space for further path programming to more efficiently use the common space (see at least [0014] and [0043]).

Chang also does not explicitly teach
wherein providing signals to control operation of at least one of the robot R.sub.1 through the robot R.sub.n based at least in part on the respective first motion plan for the corresponding one of the plurality of robots includes providing signals that cause one robot R.sub.i to move before the robot R.sub.1, 
However, Tan teaches
	“At 424, the first robotic machine commences execution of the first sequence of sub-tasks. At 426, the second robotic machine commences execution of the second sequence of sub-tasks. Although steps 424 and 426 are shown side-by-side in the diagram 400 of FIG. 4, the first and second robotic machines may or may not perform the respective sub-tasks during the same time period. Depending on the sequences of sub-tasks as communicated by the task manager, the first robotic machine may be ordered to start performing the sub-tasks in the first sequence before or after the second robotic machine starts performing the second sequence of sub-tasks.” [0055]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda and Chang to further include the teachings of Tan for successful operation when a certain task performed by one robot is required to be performed before a task of a first robot.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Mohan (US 20160121487 A1).

Regarding Claim 9,
Maeda teaches
The method of claim 1, further comprising:
Maeda further teaches
generating a second motion plan for a robot R.sub.1 of the plurality of robots (“According to the control of the processing order of the trajectory generation (and the obstacle registration) of this embodiment described above, the trajectory generation is performed on the operation instructions in the following order: Ma1, Mb1, Ma2, Mb2, and Ma3.” [0136]; Examiner Interpretation: Ma1 is the first operation for the first robot and Ma2 is the second operation for the first robot. Mb1 and Mb2 are the first and second operations for the second robot respectively.; “the trajectory generation is performed in step S330 in the order determined in step S310. The trajectory generation in step S330 is the same as the process in step S230 of FIG. 5.” [0137]; “The process further proceeds, and the trajectory generation is attempted for the operation instruction Ma2 associated with the robot arm 5 in step S330.” [0142]; “The operation instruction Ma2 which is first issued corresponds to an operation moving from the starting point Sa2 to the ending point Ga2, and a trajectory Tra2 is generated such that the point Sb2 which is a current position of the robot arm 6 is avoided in the trajectory generation illustrated in FIG. 9B.” [0154]); 
where n is a total number of the robots in the plurality of robots and n is an integer that is equal to or greater than 3 (“Although the case of the two robot arms is described as the simplest example in the foregoing description, the trajectory generation and the obstacle registration for three or more robot arms may be performed in the same procedure described above.” [0108]),
representing a number of motions of at least the robot R.sub.1 as at least one obstacle (“Furthermore, as illustrated in FIG. 16E, a passing (sweeping) region (SVa2) of the robot arm 6 moving along the trajectory Tra2 is added to the obstacle memory 2201 as an obstacle.” [0154]; SVa2 corresponds to robot arm 5 (the first robot) in at least fig. 9b.; 
performing collision detection for at least one motion of at least a portion of the robot R.sub.i with respect to the representation of the at least one obstacle; and generating a second motion plan for the robot R.sub.i based at least in part on the collision detection for the at least one motion of at least the portion of the robot R.sub.i (“In step S330 to step S360 of FIG. 7, the subsequent operation instructions Mb2, Ma3, and so on are processed. A trajectory Trb2 is generated for the starting point Sb2 and the ending point Gb2 of the operation instruction Mb2 such that the trajectory Trb2 avoids the added obstacle SVa2 (FIG. 9C).” [0155]), 
and the method further comprising: providing signals to control operation of at least one of the robot R.sub.1 through the robot Rn based at least in part on the respective second motion plan for the corresponding one of the plurality of robots (“Then the robot control data is transmitted to the robot arms 5 and 6 so that the robot arms 5 and 6 are driven along the generated trajectories.” [0053]).

Maeda teaches a shared obstacle memory (see at least [0067-0068]) but does not explicitly teach
for some but not all of two or more robots R.sub.i, from i equals 2 to i equals n 
However Mohan teaches
	“configurable instruction sets may be transmitted by a beacon device for reception by robots, and the beacon devices and robots may be configured to enable such instruction sets to be updated by a nearby robot for subsequent presentation by the beacon device to other robots. The various embodiments enable a distributed information and instruction encoding framework to control robot behaviors that can accommodate unforeseen developments or obstructions. In some embodiments, a beacon device within (or near to) a deployment site may be configured to present (e.g., broadcast, render, etc.) data representing an instruction set (referred to herein as a “public instruction set”) that may be received by robots in proximity to the beacon device.” [0025]; “Further, some embodiments are different from conventional techniques that utilize static waypoints, as the embodiment techniques enable robots to update beacon devices in a dynamic manner. For example, robots may transmit corrections, deletions, and/or additions to instructions broadcast by beacon devices based on already performed actions (e.g., sections of a site already scanned, etc.) or encountered conditions (e.g., position of moving obstacles, determination that path dead ends, optimal path data, etc.).” [0035]; Examiner Interpretation: By transmitting information to only nearby robots, its interpreted that Mohan teaches sharing information to some but not all of two or more robots.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Mohan because obstacles (or other factors) may only be relevant to robots operating in their vicinity, so its beneficial to update the nearby robots that have to take the changes into account to operate successfully without affecting the distant robots in which the update wouldn’t apply (See at least [0035] and [0106]).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Mohan (US 20160121487 A1) and Ebrahimi Afrouzi (US 20200069134 A1).

Regarding Claim 10,
Modified Maeda teaches
The method of claim 9
Maeda further teaches
generating a second motion plan for one of the robot R.sub.2 through the robot R.sub.n (“In step S330 to step S360 of FIG. 7, the subsequent operation instructions Mb2, Ma3, and so on are processed. A trajectory Trb2 is generated for the starting point Sb2 and the ending point Gb2 of the operation instruction Mb2 such that the trajectory Trb2 avoids the added obstacle SVa2 (FIG. 9C).” [0155]; Also see [0108] for more than two robots.)

Maeda does not explicitly teach 
wherein the generating a 
However, Ebrahimi Afrouzi teaches
	“the processor simulates multiple robotic surface cleaning devices located in different possible locations within the environment.” [0130]; “the processor of the robotic surface cleaning device generates a movement path in real-time based on the observed environment. … the movement path chosen for each of the two or more robotic surface cleaning devices collectively maximizes the cumulative reward. Further, the states, actions, and outcomes experienced by one robotic surface cleaning device may be shared with other robotic surface cleaning devices operating within the same environment such that actions that resulted in poor outcome may be avoided. For example, if one robotic device finds that the action of transitioning to a particular state results in the robotic device becoming stuck, this information may be shared with other processors of other robotic devices such that they may avoid that particular action.” [0141]; “In one scenario, the robotic device in this example already determined the path and is in the middle of the cleaning process. The robotic device cleaned side 1416 but in returning along path 1417, a newly appeared (or detected) obstacle 1415 blocked its path. In one embodiment, a timer is activated after an obstacle is encountered, and the processor of the robotic device will only react after the timer reaches 0. If the obstacle no longer obstructs the path after the timer reaches 0, the robotic device will continue along its prior cleaning path 1417. If the object continues to obstruct the path after the timer reaches 0, the processor counts this as an interruption during the current mode and employs its method for adapting or responding to an error.” [0154]; Examiner Interpretation: In a scenario involving multiple robots operating simultaneously and motion planning is performed in real-time reacting to the environment, a generation of a motion plan is skipped for one robot out of a plurality of robots when it is blocked by an obstacle and waits for it to move.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of	modified Maeda to further include the teachings of Ebrahimi Afrouzi to prevent an undesired movement or a movement that could damage the robot and allow relevant robots to move when appropriate.

Regarding Claim 11,
Modified Maeda teaches
The method of claim 9
Maeda further teaches
generating a second motion plan for one of the robot R.sub.2 through the robot R.sub.n (“In step S330 to step S360 of FIG. 7, the subsequent operation instructions Mb2, Ma3, and so on are processed. A trajectory Trb2 is generated for the starting point Sb2 and the ending point Gb2 of the operation instruction Mb2 such that the trajectory Trb2 avoids the added obstacle SVa2 (FIG. 9C).” [0155]; Also see [0108] for more than two robots.)
a respective one of the robot R.sub.2 through the robot R.sub.n being blocked from movement by another one of the robot R.sub.2 through the robot R.sub.n (“as the situation in which the trajectory generation is unavailable, the case where the ending point of the trajectory generation (the same is true to the starting point) interfere with the obstacle (SVb1) generated by the trajectory generation of the other robot arm from the beginning is illustrated in FIG. 8D” [0172]; “Although the case of the two robot arms is described as the simplest example in the foregoing description, the trajectory generation and the obstacle registration for three or more robot arms may be performed in the same procedure described above.” [0108]; Examiner Interpretation: Though the Maeda’s example is of a first robot arm being blocked by a second robot arm, a scenario involving a second robot arm being blocked by a third robot arm could occur (according to [0108]).)

Maeda does not explicitly teach 
wherein the generating a 
However, Ebrahimi Afrouzi teaches
	“the processor simulates multiple robotic surface cleaning devices located in different possible locations within the environment.” [0130]; “the processor of the robotic surface cleaning device generates a movement path in real-time based on the observed environment. … the movement path chosen for each of the two or more robotic surface cleaning devices collectively maximizes the cumulative reward. Further, the states, actions, and outcomes experienced by one robotic surface cleaning device may be shared with other robotic surface cleaning devices operating within the same environment such that actions that resulted in poor outcome may be avoided. For example, if one robotic device finds that the action of transitioning to a particular state results in the robotic device becoming stuck, this information may be shared with other processors of other robotic devices such that they may avoid that particular action.” [0141]; “In one scenario, the robotic device in this example already determined the path and is in the middle of the cleaning process. The robotic device cleaned side 1416 but in returning along path 1417, a newly appeared (or detected) obstacle 1415 blocked its path. In one embodiment, a timer is activated after an obstacle is encountered, and the processor of the robotic device will only react after the timer reaches 0. If the obstacle no longer obstructs the path after the timer reaches 0, the robotic device will continue along its prior cleaning path 1417. If the object continues to obstruct the path after the timer reaches 0, the processor counts this as an interruption during the current mode and employs its method for adapting or responding to an error.” [0154]; Examiner Interpretation: In a scenario involving multiple robots operating simultaneously and motion planning is performed in real-time reacting to the environment, a generation of a motion plan is skipped for one robot out of a plurality of robots when it is blocked by an obstacle and waits for it to move.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Maeda to further include the teachings of Ebrahimi Afrouzi to prevent an undesired movement or a movement that could damage the robot and allow relevant robots to move when appropriate.

Regarding Claim 12,
Modified Maeda teaches
The method of claim 9
Maeda further teaches
generating a second motion plan for one of the robot R.sub.2 through the robot R.sub.n (“In step S330 to step S360 of FIG. 7, the subsequent operation instructions Mb2, Ma3, and so on are processed. A trajectory Trb2 is generated for the starting point Sb2 and the ending point Gb2 of the operation instruction Mb2 such that the trajectory Trb2 avoids the added obstacle SVa2 (FIG. 9C).” [0155]; Also see [0108] for more than two robots.)

Maeda does not explicitly teach 
wherein the generating a 
However, Ebrahimi Afrouzi teaches
	“the processor simulates multiple robotic surface cleaning devices located in different possible locations within the environment.” [0130]; “the processor of the robotic surface cleaning device generates a movement path in real-time based on the observed environment. … the movement path chosen for each of the two or more robotic surface cleaning devices collectively maximizes the cumulative reward. Further, the states, actions, and outcomes experienced by one robotic surface cleaning device may be shared with other robotic surface cleaning devices operating within the same environment such that actions that resulted in poor outcome may be avoided. For example, if one robotic device finds that the action of transitioning to a particular state results in the robotic device becoming stuck, this information may be shared with other processors of other robotic devices such that they may avoid that particular action.” [0141]; “In one scenario, the robotic device in this example already determined the path and is in the middle of the cleaning process. The robotic device cleaned side 1416 but in returning along path 1417, a newly appeared (or detected) obstacle 1415 blocked its path. In one embodiment, a timer is activated after an obstacle is encountered, and the processor of the robotic device will only react after the timer reaches 0. If the obstacle no longer obstructs the path after the timer reaches 0, the robotic device will continue along its prior cleaning path 1417. If the object continues to obstruct the path after the timer reaches 0, the processor counts this as an interruption during the current mode and employs its method for adapting or responding to an error.” [0154]; “In some embodiments, the processor of the robot adjusts all of its motors such as the main brush motor, the one or more side brushes motors, etc. to on, off, then maximum speed intermittently when the robot becomes stuck. In some embodiments, the processor stops its motors and announces an error code” [0138]; Examiner Interpretation: In a scenario involving multiple robots operating simultaneously and motion planning is performed in real-time reacting to the environment, a generation of a motion plan is skipped for one robot out of a plurality of robots when it is responding to an error.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of	Maeda to further include the teachings of Ebrahimi Afrouzi to prevent an undesired movement or a movement that could damage the robot and allow relevant robots to move when appropriate.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20170210008 A1) in view of Lalonde (US 20180173242 A1).

Regarding Claim 18,
Maeda teaches
The method of claim 1, further comprising:
Maeda does not explicitly teach
for each of the robot R.sub.1 through the robot R.sub.n of the plurality of robots, representing the respective robot via a respective motion planning graph, each motion planning graph comprising a plurality of nodes and edges, the nodes which represent respective states of the respective robot and the edges which represent valid transitions between respective states represented by the respective ones of a respective pair of nodes connected by the edge.
However, Lalonde teaches
	“A discrete planning graph can be generated by discretizing, or adding intersections added to, each edge (or path) of the roadmap so that each resulting discretized edge (or path) segment has a substantially uniform cost for each edge (or path). The discrete planning graph can include a plurality of states, where each state in the discrete planning graph can correspond to a discretized edge (or path) segment of the roadmap, and states of the discrete planning graph are connected in accord with connectivity between edge (or path) segments of the roadmap.” [0052]; “A footprint, or surface space covered by a robotic device, can be determined and swept across each edge (or path or path segment) in the discrete planning graph. If the swept regions of two or more edges (or paths or path segments) intersect, classify the intersection as a conflict. In some examples where heterogeneous fleets of robotic devices are used, multiple footprints—one for each type of robotic device in the heterogeneous fleet—can be swept across each edge (or path or path segment) in the discrete planning graph. In other examples where heterogeneous fleets of robotic devices are used, a common footprint over all types of robotic devices can be determined, where the common footprint covers each different footprint for a heterogeneous fleet of robotic devices.” [0055]; Also see at least fig. 11
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Maeda to further include the teachings of Lalonde to make large-scale multi robot coordination tractable (“Path planning of robotic devices within an environment, such as an environment that includes indoor settings, such as a warehouse, office building, or home, and/or outdoor settings, such as a park, parking lot, or yard, can be performed with respect to a roadmap graph, which is a connected graph of paths that agents, such as robotic devices, may follow. Using roadmap graphs to plan agent routing within the environment rather than taking a free-space approach can reduce a total planning state space and so making large-scale multi agent coordination tractable. Further, the use of roadmap graphs can enable operators to intuitively control areas in which robotic devices are allowed to navigate.” [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dupuis (US 20200338733 A1) is pertinent because it discusses motion planning involving a plurality of robots and avoiding swept volumes of other robots.
Davidi (US 20170028559 A1) is pertinent because it discusses motion planning involving a plurality of robots and avoiding swept volumes of other robots.
Konidaris (IDS: US 20180001472 A1) is pertinent because it discusses swept volumes and motion planning graphs.
Taylor (US 20190196480 A1) is pertinent because it discusses motion planning involving robot footprints and an occupancy grid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664